DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a refrigerant inlet” & “a refrigerant outlet”. It is unclear if the bolded limitations refer back to the previously claimed limitations in claim 1. Not only do the phrases in claim 8 lack a definite article (e.g. the or said) but the limitations are inconsistently recited.
Claim 10 recites “a refrigerant inlet” & “a refrigerant outlet”. It is unclear if the bolded limitations refer back to the previously claimed limitations in claim 1. Not only do the phrases in claim 10 lack a definite article (e.g. the or said) but the limitations are inconsistently recited.


Allowable Subject Matter
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8, 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, claims 8, 10 cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.
Claim 12 is allowed. The following is an examiner’s statement of reasons for the indication of allowable subject matter: claim 12 considered to read over the prior arts of record because the prior arts of record do not disclose or suggest the claimed combination of features including the unit including a first compartment in which the compressor is disposed and a second compartment in which the pressure reducing device is disposed, the evaporator being disposed between the first compartment and the second compartment in the unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (5,839,295), in view of Manole (2006/0042274 A1), and evidence by Kaneo (2018/0299168 A1).

Claim 1: Lehmann discloses a refrigeration cycle (i.e., FIG.1) apparatus comprising 
a refrigerant circuit (i.e., mechanical components in FIG.1 connected via pipes constructing a refrigerant circuit) including a compressor (i.e., 10), a condenser (i.e., 16), a pressure reducing device (i.e., 20), and an evaporator (i.e., 15) connected by a refrigerant pipe (i.e., 24), 
a refrigerant being used as refrigerant circulating in the refrigerant circuit (i.e., column 4 lines 9-13: refrigerant through components in FIG.1), 
the compressor (i.e., 10), the evaporator (i.e., 15), and the pressure reducing device (i.e., 20) being accommodated in a unit (i.e., housing used as unit; column 4 lines 39-45 & FIG.2), 
the evaporator (i.e., 15) being disposed in the unit in such a manner that a linear distance (i.e., see FIG.1) between a refrigerant inlet (i.e., 27) of the evaporator (i.e., 15) and a refrigerant outlet (i.e., outlet is inherent to 20 in order to exit refrigerant) of the pressure reducing device (i.e., 20) is shorter (i.e., as shown in engineering drawing in FIG.1) than a linear distance (i.e., see FIG.1) between a refrigerant outlet (i.e., 28) of the evaporator (i.e., 15) and the refrigerant outlet (i.e., outlet is inherent to 20 in order to exit refrigerant) of the pressure reducing device (i.e., 20), 
the evaporator (i.e., 15) being disposed in the unit (i.e., housing) in such a manner that a linear distance (i.e., see FIG.1) between the refrigerant outlet (i.e., 28) of the evaporator (i.e., 15) and a refrigerant inlet (i.e., 11) of the compressor (i.e., 10) is shorter (i.e., as shown in engineering drawing in FIG.1) than a linear distance (i.e., see FIG.1) between the refrigerant inlet (i.e., 27) of the evaporator (i.e., 15) and the refrigerant inlet (i.e., 11) of the compressor (i.e., 10).  

    PNG
    media_image1.png
    522
    772
    media_image1.png
    Greyscale
-3-Attorney Docket No. 129A_931_TN
Lehmann discloses the claimed limitations claimed in claim 1, but fails to disclose a refrigerant having flammability being used as refrigerant circulating in the refrigerant circuit.
However, Manole teaches a refrigerant having flammability (i.e., paragraph [13]: refrigerant may be any conventional refrigerant used in refrigeration systems including flammable refrigerants) as a matter of design choice, since it is known to use flammable refrigerants as conventional refrigerants in a system (paragraph [13]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lehmann to include a refrigerant having flammability being used as refrigerant circulating in the refrigerant circuit as taught by Manole as a matter of design choice, since it is known to use flammable refrigerants as conventional refrigerants in a system.

Claim 4: Lehmann discloses a refrigeration cycle (i.e., FIG.1) apparatus comprising  
a refrigerant circuit (i.e., mechanical components in FIG.1 connected via pipes constructing a refrigerant circuit) including a compressor (i.e., 10), a condenser (i.e., 16), a pressure reducing device (i.e., 20), and an evaporator (i.e., 15) connected by a refrigerant pipe (i.e., 24), 
a refrigerant being used as refrigerant circulating in the refrigerant circuit (i.e., column 4 lines 9-13: refrigerant through components in FIG.1), 
the compressor (i.e., 10), the condenser (i.e., 16), and the pressure reducing device (i.e., 20) being accommodated in a unit (i.e., housing used as unit; column 4 lines 39-45 & FIG.2), 
the condenser (i.e., 16) being disposed in the unit in such a manner that a linear distance (i.e., see FIG.1) between a refrigerant outlet (i.e., 23) of the condenser (i.e., 16) and a refrigerant inlet (i.e., inlet is inherent to 20 in order to enter refrigerant) of the pressure reducing device (i.e., 20) is shorter (i.e., as shown in engineering drawing in FIG.1) than a linear distance (i.e., see FIG.1) between a refrigerant inlet (i.e., 22) of the condenser (i.e., 16) and the refrigerant inlet (i.e., inlet is inherent to 20 in order to enter refrigerant) of the pressure reducing device (i.e., 20), 
the condenser (i.e., 16) being disposed in the unit (i.e., housing FIG.2) in such a manner that a linear distance (i.e., see FIG.1) between the refrigerant inlet (i.e., 22) of the condenser (i.e., 16) and a refrigerant inlet (i.e., 11) of the compressor (i.e., 10) is shorter (i.e., as shown in engineering drawing in FIG.1) than a linear distance (i.e., see FIG.1) between the refrigerant outlet (i.e., 23) of the condenser (i.e., 16) and the refrigerant inlet (i.e., 11) of the compressor (i.e., 10).  

    PNG
    media_image1.png
    522
    772
    media_image1.png
    Greyscale

Lehmann discloses the claimed limitations claimed in claim 4, but fails to disclose a refrigerant having flammability being used as refrigerant circulating in the refrigerant circuit.
However, Manole teaches a refrigerant having flammability (i.e., paragraph [13]: refrigerant may be any conventional refrigerant used in refrigeration systems including flammable refrigerants) as a matter of design choice, since it is known to use flammable refrigerants as conventional refrigerants in a system (paragraph [13]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Lehmann to include a refrigerant having flammability being used as refrigerant circulating in the refrigerant circuit as taught by Manole as a matter of design choice, since it is known to use flammable refrigerants as conventional refrigerants in a system.

Claim 11: Lehmann as modified discloses the apparatus as claimed in claim 1, wherein the refrigerant having flammability (Lehmann modified by Manole i.e., paragraph [13]: refrigerant may be any conventional refrigerant used in refrigeration systems including flammable refrigerants) is a hydrocarbon-based natural refrigerant (Manole i.e., paragraph [13]: flammable refrigerants, such as propane; to clarify, as evidence provided by Kaneo in paragraph [42]: propane is a type of hydrocarbon refrigerant).  

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (5,839,295), in view of Manole (2006/0042274 A1), and further in view of Hokazono (2014/0338876 A1).

Claim 7: Lehmann as modified discloses the apparatus as claimed in claim 1, wherein 
the evaporator (i.e., 15) is a flat tube heat exchanger (i.e., as shown in FIG.1 evaporator 15 is a flat tube heat exchanger) including 
a flat tube (i.e., flat tube 15A) through which refrigerant passes (i.e., concerning limitations “through which refrigerant passes” it is functional language & intended used),

Lehmann discloses the claimed limitations as claimed in claim 7, but further fails to disclose a fin attached to the flat tube. 
However, Hokazono teaches a fin (i.e., paragraph [31]: fin 52’ attached to flat tube 51’) for the purpose of reducing a heat conduction loss through the fin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Lehmann to include a fin as taught by Hokazono to be attached to the flat tube of Lehmann in order to reduce a heat conduction loss through the fin.

Claim 9: Lehmann as modified discloses the apparatus as claimed in claim 1, wherein 
the condenser (i.e., 16) is a flat tube heat exchanger (i.e., as shown in FIG.1 condenser is a flat tube heat exchanger) including 
a flat tube (i.e., flat tube 16A) through which refrigerant passes (i.e., concerning limitations “through which refrigerant passes” it is functional language & intended used),

Lehmann discloses the claimed limitations as claimed in claim 9, but further fails to disclose a fin attached to the flat tube. 
However, Hokazono teaches a fin (i.e., paragraph [31]: fin 52’ attached to flat tube 51’) for the purpose of reducing a heat conduction loss through the fin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to further modify the apparatus of Lehmann to include a fin as taught by Hokazono to be attached to the flat tube of Lehmann in order to reduce a heat conduction loss through the fin.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to refrigeration apparatus:
Tanaka (2019/0032973 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763